Name: 81/1054/EEC: Council Decision of 29 December 1981 on the conclusion of an Agreement in the form of an exchange of letters between the European Economic Community and the Government of Canada concerning their fisheries relations
 Type: Decision
 Subject Matter: nan
 Date Published: 1981-12-31

 Avis juridique important|31981D105481/1054/EEC: Council Decision of 29 December 1981 on the conclusion of an Agreement in the form of an exchange of letters between the European Economic Community and the Government of Canada concerning their fisheries relations Official Journal L 379 , 31/12/1981 P. 0058 Spanish special edition: Chapter 04 Volume 1 P. 0216 Portuguese special edition Chapter 04 Volume 1 P. 0216 +++++COUNCIL DECISION OF 29 DECEMBER 1981 ON THE CONCLUSION OF AN AGREEMENT IN THE FORM OF AN EXCHANGE OF LETTERS BETWEEN THE EUROPEAN ECONOMIC COMMUNITY AND THE GOVERNMENT OF CANADA CONCERNING THEIR FISHERIES RELATIONS ( 81/1054/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 113 THEREOF , HAVING REGARD TO THE RECOMMENDATION FROM THE COMMISSION , WHEREAS THE EUROPEAN ECONOMIC COMMUNITY AND THE GOVERNMENT OF CANADA HAVE CONCLUDED THEIR NEGOTIATIONS CONCERNING THEIR FISHERIES RELATIONS ; WHEREAS THE RESULTING AGREEMENT IN THE FORM OF AN EXCHANGE OF LETTERS , WHICH PROVIDES FOR THE OPENING OF TARIFF QUOTAS BY THE COMMUNITY FOR CERTAIN FISHERIES PRODUCTS FROM 1 JANUARY 1982 , SHOULD BE APPROVED , HAS DECIDED AS FOLLOWS : SOLE ARTICLE THE AGREEMENT IN THE FORM OF AN EXCHANGE OF LETTERS BETWEEN THE EUROPEAN ECONOMIC COMMUNITY AND THE GOVERNMENT OF CANADA CONCERNING THEIR FISHERIES RELATIONS IS HEREBY APPROVED ON BEHALF OF THE COMMUNITY . THE TEXT OF THIS AGREEMENT IS ATTACHED TO THIS DECISION . DONE AT BRUSSELS , 29 DECEMBER 1981 . FOR THE COUNCIL THE PRESIDENT P . WALKER